Title: To John Adams from Jacques Felix & Fils, 21 April 1782
From: Felix, Jacques, & Fils (business)
To: Adams, John



Leyden Le 21. Avril 1782
Monsieur

Quioque Je n’aïe Eu qu’une Seule fois L’honneur de Rencontrer votre Exelence chés Monsieur Luzac (Redacteur de La Gazette françoise de cette ville), que j’ay celui davoir pour ami depuis 38 ans.
Je prie votre Exelence d’avoir pour agreable que je prene La Lib­erté de Vous adresser La presente pour Temoigner a Votre Ex: La Satisfaction particuliere que Jai Ressentie come Habitant Né a Amsterdam et Libre des 7. Provinces unies de voir que LObjet et Le Desir de votre Mission dans ce païs, a Eté a La fin Rempli, Selon Les Desirs de votre Exelence, que jay Lhonneur d’en feliciter avec tous Les Bons Citoïens de ce Païs.
Et Comme demain suivant que je Lapris hier ches Messr. Luzac Votre Exelence doit Etre Reconnu par Leurs Haute Puissance Messeigneur Les Etats Genereaux Comme envoïe ou Ministre Plenipotentiere des Etats Unis de L’Amerique et quil y a S.C. une Analogie Particuliere entre Eux et notre Republique a plusieurs Egards. Jay fabriqué expres par pure Satisfaction pour moi même dans ma Fabrique (que jexerce sous Le nom de la Maison Sousignée), quelque peu de paires de Gants Fabriques de Laine de L’Amerique et de celle de Ces Provinces, Lesquelles travaillées Separement Jusqu’a certain Point de parfaite Perfection, n’ont Ete nulement mellées ensemble, jusqualors mais ont Etés unies après Intimement. Ensemble, par la suite de La Fabrique, Lune avec Lautre, de Façon quil ni a plus moïen de Les Separer, et que Chacune moins Fortes travaillées apart ou separement Se Sont Renforcées mutuelement dans Leur fabrication par une union Intime, Je prens La liberte d’Envoïer a Votre Exelence La paire ci Jointe de 4. que j’en ai fabriqués où jay fait travailles dans La fabrique ou dedans de La main Gauche Le nom de V. Exc. come cette Union aïant assés faite Sous Son Auspice.
Heureux Serions nous si V. Ex vouloit bien Les accepter et Si dans La Ceremonie de demain ils pouvoient vous Servir alors nous pourions ajouter a La devise de notre cachet Felix per Deum et Adams Felix.
Puisse L’Ambassade de votre Exelence Tourner a votre Satisfaction Particuliere alors elle Le sera pour Les Etats unis de LAmerique et pour Ceux de Ces Provinces alors Les Bons Patriotes se crieront Felix per Deum Felix Hollandia et America.
Nous Esperons que votre Exelence Voudra bien Excuser La Liberté que nous avons Prise et quelle Voudra bien avoir Seul ou plus dEgard a Lintention qu’a La Chose même que nous osions La Prier daccepter.

Permetés qu’en nous Recomandant a La Bienveillance de votre Exelence nous avons Lhonneur dEtre avec un Profond Respect Monsieur de Votre Exellence des Tres Humble & tres Obbeissants Serviteurs
Jacques Felix et fils

